DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0252079 A1 to Constantin et al. (“Constantin”).
As to claim 1, Constantin discloses a method for confirming effectiveness of therapy provided by an insulin infusion system comprising a computing device communicatively coupled to an insulin delivery pump and a blood glucose sensor (see [0325]-[0328]), the method comprising: 
in response to a corrective action for a detected abnormality in a blood glucose level of a patient (see, e.g., Fig 33 and [0604] – Note: “Eat Carbs” is provided by the system to prompt the user to take corrective action), 
The user interface 3301 may show a low glucose concentration threshold (e.g., 70 mg/dL) 3302, a high glucose concentration threshold (e.g., 200 mg/dL) 3304, and a target 3310 graphed against a timeline (e.g., on the x-axis.) A first trend portion 3306 shows a trend that progresses into a hypoglycemic event 3312 where blood glucose is below the low threshold 3302.”); 
detecting an indication that the corrective action is effective to correct the detected abnormality, by the computing device, wherein the indication comprises a change of direction in the sequence of blood glucose levels, wherein a first trend in the sequence of blood glucose levels shifts at the indication to create a second trend in blood glucose levels, the second trend progressing in an opposite direction of the first trend (see [0605] – “In the illustrated example, the hypoglycemic event still occurs, but carbohydrates already on board (due to the timely delivery of guidance) enter the bloodstream and resolve the hypoglycemic event. Additional guidance (“Carbs Working”) guidance may be delivered during the hypoglycemic event to assure the patient that no further action (e.g., consumption of additional carbohydrates) is necessary. As shown in FIG. 33, the timely delivery of guidance, and action thereon, may avoid the rebound and oscillating hypoglycemic events and hyperglycemic excursions.” (Emphasis added); and 
initiating presentation of an alert in response to detecting the indication, by the computing device via a communicatively coupled display device (See id.).  
As to claims 4 and 12, Constantin further discloses wherein, further in response to the corrective action, the method further comprises: 
The physiologic state may, for example, include as a glucose concentration level (e.g. blood glucose level or glucose concentration in other body fluids such as interstitial fluid), a falling or rising glucose concentration level (i.e., glucose trend), or a rate (e.g. slope or higher-level derivative) of a falling or rising glucose concentration level.”); 
determining that the corrective action has over-corrected the detected abnormality, based on the rate of change, by the computing device, to create an over-corrected abnormality (see [0414] --  “In some examples, information determined from the physiology model or the behavior model may be used to propose alternate approaches to common patterns. For example, the system may determine that user has a tendency to over-correct or under-correct in a particular situation, e.g. at a particular time or after a particular meal, and guidance may be provided when the system detects the pattern associate with the correction error. In some cases, the system may simulate what would happen with alternate therapy approaches or compare historic approaches. For example, an alternative approach may be provided as guidance after an over-correction or under-correction has occurred. In another example, predictive trends may be presented for a proposed behavior.”); and 
initiating presentation of a second alert to notify the patient of the over-corrected abnormality, by the computing device (see Fig 27A and accompanying text).  
As to claims 5 and 13, see treatment of claim 4 for the reasons provided in the treatment of claim 3, mutatis mutandis. 
As to claim 9, Constantin medical device system comprising: 
an insulin delivery system (see [0327]); 
a glucose sensor system ([0326]); and 

detect an abnormality in a blood glucose level of a patient, via the glucose sensor system (see [0604] and treatment of claim 1); and 
in response to a corrective action for the abnormality, 
monitor a sequence of blood glucose levels of the patient, following the corrective action, via the glucose sensor system (see [0604] and treatment of claim 1); 
detect an indication that the corrective action is effective to correct the abnormality, by the computing device, wherein the indication comprises a change of direction in the sequence of blood glucose levels, wherein a first trend in the sequence of blood glucose levels shifts at the indication to create a second trend in blood glucose levels, the second trend progressing in an opposite direction of the first trend (see [0604] and treatment of claim 1); and 
in response to detecting the indication, present an alert via the insulin delivery system (see [0604] and treatment of claim 1).  
As to claim 16, Constantin disclose  insulin delivery system comprising: 
a glucose sensor system ([0326]); and 
an insulin infusion device comprising an integrated computing device (see [0564] – insulin pump and associated sensor electronics may be integrated in one device), the insulin infusion device configured to: 

in response to a corrective action for the abnormality, 
monitor a sequence of blood glucose levels of the patient, following the corrective action, via the glucose sensor system (see [0604] and treatment of claim 1); 
detect an indication that the corrective action is effective to correct the abnormality, wherein the indication comprises a change of direction in the sequence of blood glucose levels, wherein a first trend in the sequence of blood glucose levels shifts at the indication to create a second trend in blood glucose levels, the second trend progressing in an opposite direction of the first trend (see [0604] and treatment of claim 1); and 
in response to detecting the indication, present an alert (see [0604] and treatment of claim 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of US 2017/0348484 A1 to Duke et al. (“Duke”).
As to claims 2, 10, and 17, Constantin further discloses 
detecting a hypoglycemic blood glucose level, by the computing device via the blood glucose sensor, wherein the detected abnormality comprises the hypoglycemic blood glucose level (see [0300] – “Decision support tools may, for example, help a patient respond to a problem in real time by predicting hypoglycemia or hyperglycemia events or trends, providing treatment recommendations to address occurring or potential hypoglycemia or hyperglycemia events or trends, and monitor how the glycemic, physiologic, or behavioral response in real time. This type of calculated guidance and support may relieve the cognitive burden on the patient, caregiver, or health care professional,” [0413] – “...determined guidance may include guidance on how to respond to a specific situation (e.g., a detected or predicted hypoglycemic event or hyperglycemic excursion)…,” [0605]) (emphasis added); 
after receiving the user input data, monitoring the sequence of blood glucose levels, by the computing device via the blood glucose sensor (see [0605] and treatment of claim 1); and 
detecting the indication of the change of direction in the sequence of blood glucose levels when a decreasing trend of the sequence of blood glucose levels shifts to create an increasing trend of the sequence of blood glucose levels, by the computing device, wherein the first trend comprises a decreasing trend, and wherein the second trend comprises the increasing trend (see [0605] and treatment of claim 1).  
It is not clear that Constantin explicitly discloses the step of receiving user input data communicating that the corrective action has occurred, by the computing device via a user interface.
However, in a similar situation, Duke discloses the step of receiving user input data communicating that the corrective action has occurred, by the computing device via a user interface (see [0038] – “A suggested meal bolus (e.g., carbohydrate amount) may be in response to a detected or predicted hypoglycemic condition. A suggested correction bolus of insulin may be in response to the detected glucose exceeding the maximum allowable glucose level. The actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs 34 and recorded in memory 39 with other history data.”)

As to claims 3, 11, and 18, since both Constantin and Duke are directed to decreasing both hypoglycemia and hyperglycemia, the claimed subject matter is obvious for the reasons provided in the treatment of claim 2, mutatis mutandis. 
	Claims 6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Duke and further in view of US 2017/0251958 A1 to Pushpala et al. (“Pushpala”).
As to claims 6, 14, and 19, Constantin further discloses 
monitoring the sequence of blood glucose levels by detecting discrete blood glucose levels using a first sampling rate, by the computing device via the blood glucose sensor (see [0314]); and 
It is not clear that Constantin explicitly discloses the step of detecting that user input data has been received, wherein the user input data indicates that a user has initiated the corrective action to respond to the detected abnormality.
However, in a similar situation, Duke discloses detecting that user input data has been received, wherein the user input data indicates that a user has initiated the corrective action to respond to the detected abnormality (see [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps of addressing hypoglycemic episode disclosed by 
Constantin discloses detecting the indication of the change of direction by the computing device (see treatment of claim 1), but neither Constantin nor Duke discloses using an increased sampling rate to detect the indication of the change of direction, or
in response to detecting that the user input data has been received, increasing the first sampling rate to an increased sampling rate, by the computing device via the blood glucose sensor; 
continuing to monitor the sequence of blood glucose levels, using the increased sampling rate, by the computing device via the blood glucose sensor.
	However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Duke. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Constantin and Duke with the increased sampling of Pushpala in order to increase sampling in response to detecting that the user input data has been received and continue to monitor the sequence of blood glucose levels, using the increased sampling rate in order to provide the predictable result of increasing the resolution of the measurement during non-euglycemic times . 
Claims 7-8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Duke and further in view of Pushpala and further in view of US 2011/0077494 A1 to Doniger et al. (“Doniger”).
As to claim 7, 15, and 20, the combination of Constantin, Duke, and Pushpala shows that during monitoring the sequence of blood glucose levels using the increased sampling rate, but fails to disclose the steps of 
detecting a pair of consecutive points of the sequence of blood glucose levels; 
computing a slope value between the pair of consecutive points of the sequence of blood glucose levels; 
comparing the slope value to a predetermined slope threshold; and 
when the slope value exceeds the predetermined slope threshold, determining that the pair of consecutive points corresponds to effectiveness of the corrective action, wherein the indication comprises at least the pair of consecutive points.  
Constantin already shows, for example, that a hypoglycemic event has been addressed by the intervening activity of the user (see, e.g., Fig 33 (“carbs working”), but fails to disclose that the way in which this has been achieved. 
Doniger shows techniques for determining the progression of a hypoglycemic event and discloses 
computing a slope value between the pair of consecutive points of the sequence of blood glucose levels ([0050] – “… if it is determined that the slope for consecutive analyte data indicates that the alarm threshold level will be satisfied within a predetermined time period, the projected alarm is output.) (emphasis added).; 
comparing the slope value to a predetermined slope threshold (see id.); and 
when the slope value exceeds the predetermined slope threshold, determining that the pair of consecutive points corresponds to effectiveness of the corrective action, wherein the indication comprises at least the pair of consecutive points (see [0051] – the corollary of the disclosed subject matter is that a slope that does not exceed a given alarm threshold would indicate progression away from a hypoglycemic state).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the notification of effectiveness shown by Constantin as modified by Duke and Pushpala with the consecutive slope analysis provided by Doniger as such a combination would achieve the predictable result of knowing whether the hypoglycemic event is being adequately addressed.
As to claim 8, although Constantin only provides a given that there are only two possibilities for the outcome of an effectiveness of the corrective action (i.e., it was sufficient or insufficient) and given that Constantin discloses teachings for how to evaluate the effectiveness of treatment (see, e.g., [0353]), it would have been further obvious before the effective filing date of the claimed invention to perform the step of when the slope value does not exceed the predetermined slope threshold, determining that the pair of consecutive points does not correspond to effectiveness of the corrective action, wherein the indication comprises at least the pair of consecutive points given that this is merely the opposite action that has already been given (i.e., carbs are working vs. carbs are not working), which is a predictable result for addressing a potentially harmful situation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791